DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 10/08/2020.
Status of Claims
2.	Claims 1-5, 7-12, 14-19 and 21-23 are pending.
	Claims 1, 8 and 15 have been amended.
3.	The amendment filed on 10/08/2020 changes the scope of the independent claims and the amended independent claims are drawn to a different invention. Therefore Prohibition of Nonstatutory Double Patenting Rejections Under 35 U.S.C. 121 does not apply. The following are situations where the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121 does not apply:
MPEP 804.01:   (B) The claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner on 07/31/2018, since the claims have been changed in material respects from the claims at the time the requirement was made. For example, the divisional application filed 16/168134 includes additional claims not consonant in scope with the original claims subject to restriction in the parent. Symbol Technologies, Inc. 
Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1, 5, 8, 12, 15 and 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14, 26, 55 67, 69 and 81 of copending Application No. 15/819896 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of the invention recited in instant claim 1 appears to be anticipated by/an obvious variant of that recited in patent application 15/819896 claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current Application 16/168134
Application 15/819896
Claims 1, 8 and 15: A method of automatically controlling a media device, the method comprising: obtaining, in a first device, configuration information to  performing the steps of: receiving a video signal from the media device; extracting one or more video frames from the video signal, each of the one or more video frames comprising a representation of the GUI of the media device; processing the one or more video frames to obtain GUI information therefrom, the GUI information identifying a plurality of  selectable objects presented in the GUI; identifying a selection of a first selectable object from among the plurality of selectable objects based at least on the one or more navigation commands to the media device based on the GUI information and the configuration information; and AMENDMENT AND REPLY UNDER 37 C.F.R. § 1.111Page 3Serial Number: 16/168,134Attorney Docket No.: H16.00320002 Filing Date: October 23, 2018 in response to a determination 
 A method of automatically navigating a graphical user interface (GUI) of a media device, the method comprising: receiving at least one  more images from the video signal, each of the one or more images comprising a representation of the GUI; processing the one or more images to obtain GUI information therefrom; identifying a selection of a first selectable object from among a plurality of selectable objects arranged in a grid pattern of the GUI based at least on the GUI information; determining if the GUI is in a state to carry out the operation request based at least on the selection of the first selectable  selection of the first selectable object in the grid pattern to a selection of a second selectable object when applied thereto; and transmitting the one or more navigation commands for application to the GUI; and AMENDMENT AND REPLY UNDER 37 C.F.R. § 1.111Page 3 Serial Number: 15/819,896Attorney Docket No.: H16.00320001 Filing Date: November 21, 2017 in response to a determination that the GUI is in a state to carry out the operation 
 The method of claim 1, wherein applying the configuration information to the media device comprises at least one of modifying a video setting, an audio setting, a power setting, or a High-Definition Multimedia Interface Consumer Electronics Control (HDMI-CEC) setting of the media device.
Claims 13, 26, 67 and 81: The method of claim 1, wherein the transmitting the one or more navigation commands comprises transmitting at least one of a radio-frequency (RF) signal, an infrared (IR) signal, an Internet Protocol (IP) signal, or a High-Definition Multimedia Interface Consumer Electronics Control (HDMI-CEC) signal to the media device.


The subject matter claimed in the instant application is fully disclosed in the referenced provisional application and would be covered by any patent granted on that provisional application since the referenced provisional application and the instant application are claiming common subject matter.
Response to Arguments

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 24, 2021